A motion to dismiss the writ of error in this case was made on two grounds: (1) Because certain deeds introduced in evidence were not copied in the bill of exceptions (the court below having granted an order dismissing the motion at the close of the complainant’s evidence, in the nature of the grant of a nonsuit at law), but were set out in an abbreviated form. (2) Because the presiding judge did not certify the bill of exceptions to be trye, except as corrected by notes attached to the certificate and signed by him. The court ruled as set out in the head-note.